Case 20-00908-NGH         Doc 23      Filed 07/30/21 Entered 07/30/21 16:50:43            Desc Main
                                     Document     Page 1 of 12




Matthew T. Christensen, ISB: 7213
ANGSTMAN JOHNSON
199 N. Capitol Blvd, Ste 200
Boise, Idaho 83702
Telephone: (208) 384-8588
Facsimile: (208) 629-0157
Email: mtc@angstman.com

Attorney for Trustee

                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

  In re:                                            Case No. 20-00908-NGH

 KEVIN & KRISTEENA PEASLEE,                         $0(1'('APPLICATION TO
                          Debtors.                  EMPLOY COUNSEL




                           Notice of Application to Employ Counsel and
                             Opportunity to Object and for a Hearing

    No Objection. The Court may consider this request for an order without further notice or
    hearing unless a party in interest files an objection within 21 days of the date of this notice.
    If an objection is not filed within the time permitted, the Court may consider that there is no
    opposition to the granting of the requested relief and may grant the relief without further
    notice or hearing.

    Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy
    of the objection shall be served on the movant.

    Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
    schedule a hearing on the objection and file a separate notice of hearing.




$0(1'('APPLICATION TO EMPLOY COUNSEL – Page 1
Case 20-00908-NGH          Doc 23    Filed 07/30/21 Entered 07/30/21 16:50:43                 Desc Main
                                    Document     Page 2 of 12




                                              Application

        The Chapter 7 Trustee, Timothy R. Kurtz (“Trustee”), hereby applies to the Court, pursuant

to Title 11 U.S.C. § 327 and Federal Rule of Bankruptcy Procedure 2014(a), to approve

employment of Angstman Johnson as counsel for the Estate on the following terms and conditions

set forth herein below. The Chapter 7 Trustee respectfully represents the following in support of

his application:

        1.     Bankruptcy Petition: On October 16, 2020, a voluntary bankruptcy petition was

filed by Kevin & Kristeena Peaslee (“Debtors”) seeking relief pursuant to Chapter 7 of the U.S.

Bankruptcy Code.

        2.     Appointment of Trustee: The Trustee was thereafter appointed as trustee.

        3.     Name and Address of Counsel (“Counsel”):

                a)      Firm Name: Angstman Johnson Christensen & May, PLLC

                b)      Attorney Name: Matt Christensen

                c)      Address: 199 N. Capitol Blvd, Ste 200, Boise, Idaho 83702

                d)      Phone number: (208) 384-8588

        4.     Compensation: Compensation shall be calculated in a manner consistent with the

contract for employment attached hereto on an hourly-fee basis. Compensation shall include

reimbursement for expenses incurred, to include, (but not limited to): court filing fees, fees for service

of any pleading or document, witness fees, travel and lodging, photocopy expenses, expert witness

fees, telephone charges, and charges for reporting and transcribing of depositions.

        5.    Necessity of Employment: The Trustee needs to employ Counsel to assist the Trustee

in the investigation and/or pursuit of claims to recover assets of the bankruptcy estate, or claims owned




$0(1'('APPLICATION TO EMPLOY COUNSEL – Page 2
Case 20-00908-NGH          Doc 23    Filed 07/30/21 Entered 07/30/21 16:50:43                 Desc Main
                                    Document     Page 3 of 12



by K&K LLC, which is 100% owned by the bankruptcy estate. That the Attorneys shall also act as

counsel for the estate, on an hourly-fee basis, to assist in the Trustee in any other issue related to the

Bankruptcy Proceeding..

        6.     Reason for Selection of Counsel: The Trustee has determined that Counsel has the

expertise and skill to pursue the matters detailed above.

        7.     Contract with Counsel: That attached hereto as Exhibit A is a true and correct copy of

the contract to be entered into between the Trustee and Counsel.

        8.     Counsel Connections to Parties in Interest: To the best of the Trustee’s knowledge,

Counsel is a disinterested person, and does not hold an interest adverse to the bankruptcy estate with

respect to the matters for which Counsel is to be employed, as outlined on the concurrently filed

Verified Statement of Counsel. In addition, to the best of the Trustee’s knowledge, Counsel does not

have any connections with the Debtor, with a creditor of the bankruptcy estate, any other party in

interest, their respective attorneys and accountants, the U.S. Trustee or any person employed in the

office of the U.S. Trustee in relation to this bankruptcy proceeding, other than normal professional

relationships with attorneys and other professionals.

        9.     Disinterested Person: Trustee believes that Counsel and its members and associates

do not hold or represent any interest adverse to that of the Trustee or the Debtors’ bankruptcy

estate with respect to the matters for which Counsel is to be employed, and that said law firm is a

disinterested person within the meaning of 11 U.S.C. § 101(14).

        /

        /

        /

        /




$0(1'('APPLICATION TO EMPLOY COUNSEL – Page 3
Case 20-00908-NGH        Doc 23    Filed 07/30/21 Entered 07/30/21 16:50:43             Desc Main
                                  Document     Page 4 of 12



       /

       10.    Verified Statement of Counsel. This Application is supported by a concurrently-filed

Verified Statement of Counsel.



       WHEREFORE, the Chapter 7 Trustee requests that he be authorized to employ Counsel to

render the services described in this application with compensation to be paid as an administrative

expense in such amounts as the court may hereafter determine are just and reasonable.



       DATED this 28th day of July, 2021.

                                                      /s/ Tim Kurtz
                                              Timothy R. Kurtz
                                              Chapter 7 Bankruptcy Trustee




$0(1'('APPLICATION TO EMPLOY COUNSEL – Page 4
Case 20-00908-NGH      Doc 23    Filed 07/30/21 Entered 07/30/21 16:50:43          Desc Main
                                Document     Page 5 of 12



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this th day of July, 2021, I filed the foregoing
$0(1'(' APPLICATION TO EMPLOY COUNSEL electronically through the CM/ECF
system, which caused the following parties to be served by electronic means, as more fully
reflected on the Notice of Electronic Filing:

      Matthew T. Christensen                      mtc@angstman.com
      U.S. Trustee                                ustp.region18.bs.ecf@usdoj.gov
      Michael Wilder                              averybklaw@gmail.com
      Timothy R. Kurtz                            trk@kurtztrustee.com


      Any others as listed on the Court’s ECF Notice.


     I FURTHER CERTIFY that on such date I served the foregoing on the following non-
CM/ECF Registered Participants in the manner indicated:

      Kevin & Kristeena Peaslee
      2487 W. Forecast St.
      Meridian, ID 83642




                                                   /s/ Matt Christensen
                                             Matthew T. Christensen




$0(1'('APPLICATION TO EMPLOY COUNSEL – Page 5
Case 20-00908-NGH   Doc 23    Filed 07/30/21 Entered 07/30/21 16:50:43   Desc Main
                             Document     Page 6 of 12




                       (;+,%,7$
Case 20-00908-NGH         Doc 23     Filed 07/30/21 Entered 07/30/21 16:50:43             Desc Main
                                    Document     Page 7 of 12



                                CONTRACT OF EMPLOYMENT


            THIS CONTRACT OF EMPLOYMENT (“Contract”) is made and entered into this
   28th day of July, 2021, by and between Timothy R. Kurtz, as the Chapter 7 Trustee
   (“Trustee”) of the bankruptcy estate of Kevin and Kristeena Peaslee, and ANGSTMAN
   JOHNSON (“Attorneys”).
                                           WITNESSETH
       A. WHEREAS, the Trustee has been appointed as the Chapter 7 Trustee of the
   bankruptcy estate of Kevin & Kristeena Peaslee, Case No. 20-00908-NGH, filed in the
   U.S. Bankruptcy Court for the District of Idaho (the “Bankruptcy Proceeding”); and
       B. WHEREAS, the Trustee is the owner of certain claims owned by the bankruptcy
   estate; and
       C. WHEREAS, one asset of the bankruptcy estate is the Debtors’ 100% ownership
   interest in K&K LLC; and
       D. WHEREAS, K&K LLC may own claims against the Debtors and others related to
   transfers of assets made by K&K LLC; and
       E. WHEREAS, the Trustee has requested the assistance of ANGSTMAN JOHNSON to
   assist in the pursuit, collection and liquidation of these matters, as well as any other issues
   that may arise in the administration of the bankruptcy estate; and
       F. WHEREAS, after investigation into the claims and individuals involved, the
   Trustee believes, and the Attorneys agree, that it is in the estate’s best interest to employ
   the attorneys on an hourly-fee basis.


            NOW THEREFORE, for and in consideration of the covenants and contracts herein
   contained, THE PARTIES AGREE as follows:
       1.   Scope of Representation. That the Attorneys shall act as counsel for the Trustee,
   on an hourly-fee basis, to assist the Trustee in the investigation and/or pursuit of claims to
   recover assets of the bankruptcy estate, or claims owned by K&K LLC, which is 100%
   owned by the bankruptcy estate. That the Attorneys shall also act as counsel for the estate,
   on an hourly-fee basis, to assist in the Trustee in any other issue related to the Bankruptcy
   Proceeding.



   Contract of Employment – Peaslee Page 1 of 6
Case 20-00908-NGH         Doc 23     Filed 07/30/21 Entered 07/30/21 16:50:43            Desc Main
                                    Document     Page 8 of 12




        2. Compensation. For the representation of the estate in matters described above, the
   attorneys will be compensated on an hourly-fee scale, as outlined on the attached Exhibit
   A.
        3. It is understood that there will be no payment made for attorney fees unless the
   estate has assets available for distribution. However, if the estate has assets, whether by
   sale, settlement, trial or otherwise, the payment of attorney fees will be from the assets of
   the estate, after deduction of any costs or expenses as hereinafter provided.
        4. It is agreed that if the Trustee or the Estate accepts a structured settlement for any
   matter in which he receives present and future payments, the fee shall be due and payable
   on the date any such structured settlement Contract is executed. In the event the fees
   described above are impacted by the structured settlement, the fee shall be calculated by
   applying the applicable percentages described above to the present value of the total
   payments called for in the structured settlement. Said present value is to be determined by
   discounting any further payments by the discount rate applicable to judgments rendered by
   the Federal District Court on the date of the settlement.
        5. Costs and Expenses. Both the Trustee and the Attorneys agree that the Estate shall
   be responsible for all costs or expenses. Costs or expenses may include, but are not
   necessarily limited to, the following:
               a. Court filing fees;
               b. Fees for service of any pleading or document;
               c. Witness fees;
               d. Travel and lodging for witnesses and attorneys;
               e. Expenses for charges for photocopies;
               f. Costs of preparing models, maps, pictures, photographs and other exhibits;
               g. Costs of all bond premiums;
               h. Expert witness fees;
               i. Charges for reporting and transcribing of depositions;
               j. Fees and charges in connection with testimony, preparation of testimony,
                   interviews and preparation of reports; and
               k. Telephone charges.



   Contract of Employment – Peaslee Page 2 of 6
Case 20-00908-NGH         Doc 23     Filed 07/30/21 Entered 07/30/21 16:50:43                 Desc Main
                                    Document     Page 9 of 12



            Attorney fees are not considered costs or expenses. Attorney fees are those
   amounts which represent the time spent by attorneys in prosecuting the claims of the
   Trustee and/or the Estate.
       6.   Bankruptcy Court Approval. Trustee and Attorneys understand and agree that this
   Contract is subject to U.S. Bankruptcy Court approval and, in addition, even if the Contract
   is approved by the U.S. Bankruptcy Court, any and all compensation to Attorneys shall be
   subject to U.S. Bankruptcy Court approval after an application for compensation is filed
   with the U.S. Bankruptcy Court. The parties anticipate seeking bankruptcy court approval
   of the contingency-fee portion of this agreement pursuant to 11 U.S.C. §328.
       7. Cooperation. It is understood by the Trustee that the Trustee will cooperate fully
   with the Attorneys in providing them all information at Trustee’s disposal, and in assisting
   the Attorneys in gathering evidence, preparing for trial, and that the Trustee will be present
   at trial and, if requested, at any hearings which the Attorneys deem advisable.
       8. Award of Attorneys Fees. The Trustee has been informed that Idaho Code §12-121
   entitled “Attorney Fees” states as follows:
            In any civil action, the judge may award reasonable attorney’s fees to the
            prevailing party or parties, provided that this section shall not alter, repeal
            or amend any statute which otherwise provides for the award of attorney’s
            fees.

            It is understood that should the Trustee be awarded attorney fees by the Court,
   pursuant to Idaho Rules of Civil Procedure 54(b) (or its federal counterpart), such an award
   does not fix the fees between the Attorneys and the Trustee. Further, any such award of
   attorney fees shall be added to the amount of all other sums obtained on behalf of the
   Trustee.
       9.   Award of Costs. The Trustee has been informed that pursuant to Idaho Rule of
   Civil Procedure 54(d) and Federal Rule of Bankruptcy Procedure 7054 (or other similar
   federal or local rules), the Court may allow an award of costs to the prevailing party if the
   action culminates in a judgment entered by the Court. Costs under Rule 54 or 7054 may
   or may not be the same as the costs or expenses listed in paragraph 4 above. If an award
   of costs is granted to the Trustee, such amount will be added to the amount of all other
   sums obtained on behalf of the Trustee.




   Contract of Employment – Peaslee Page 3 of 6
Case 20-00908-NGH         Doc 23     Filed 07/30/21 Entered 07/30/21 16:50:43          Desc Main
                                   Document      Page 10 of 12



       10. Employment of Experts. The Attorneys, with the approval or authorization of the
   Trustee, which will not be unreasonably withheld, may employ (i) experts or other
   investigative personnel to assist in liquidating the assets or pursuing the claims; and (ii)
   other technical experts to examine and investigate the facts surrounding the subject matter
   of the Bankruptcy Proceeding and report the facts of the subject matter of the action.
   Notwithstanding the foregoing, the Attorneys may not employ “attorneys, accountants,
   appraisers, auctioneers, or other professional persons” without the approval of the U.S.
   Bankruptcy Court pursuant to 11 U.S.C. §327. All such experts shall report exclusively to
   the Attorneys. Fees charged by such expert witnesses and investigators shall be considered
   costs and/or expenses.
       11. Collection of Settlement Proceeds. The Attorneys may receive the liquidation,
   settlement or judgment amounts and may retain therefrom the attorney fees due, plus the
   amount of costs or expenses advanced, subject to bankruptcy court approval.             The
   Attorneys may pay from said settlement or judgment amount the costs and expenses arising
   from the Trustees claims or actions.
       12. Withdrawal. The Attorneys may withdraw from representation of the Trustee at
   any time, on reasonable notice to the Trustee. In the event of withdrawal of representation,
   the Attorneys shall be entitled to reimbursement for any costs and expenses incurred. To
   the extent the Trustee continues with the claims after the Attorneys withdraw, and the
   Trustee or any new attorneys that he hires prevail on the claims by using any work product
   created by the Attorneys, the Attorneys shall be entitled to compensation, on a quantum
   meruit basis, for the actual time expended on the matter, at the hourly rates depicted on
   Exhibit A attached hereto.
       13. Representations or Warranties.         The Attorneys shall make no warranties or
   representations concerning the successful resolution and termination of the claims or the
   favorable outcome of any legal action that may be filed. All statements of the Attorneys
   on these matters are only statements of opinion. The Attorneys do not warrant or guarantee
   that they will obtain reimbursement for the Trustee or the estate of any of the costs and
   expenses incurred by the Attorneys in representing the interests of the Trustee and the
   estate.




   Contract of Employment – Peaslee Page 4 of 6
Case 20-00908-NGH   Doc 23     Filed 07/30/21 Entered 07/30/21 16:50:43   Desc Main
                             Document      Page 11 of 12
Case 20-00908-NGH          Doc 23      Filed 07/30/21 Entered 07/30/21 16:50:43                    Desc Main
                                     Document      Page 12 of 12



   EXHIBIT A
                                    ANGSTMAN JOHNSON

                                           Fee and Cost Schedule

                                             Professional Fees

           Billing rates for attorneys at Angstman Johnson range between $195 and $375 per
   hour. Paralegal billing rates range between $95 and $130 per hour. A complete fee schedule for all
   firm timekeepers is available upon request.

             The hourly fees of timekeepers currently expected to be associated with this representation
   are listed below.

           T.J. Angstman                                                         $375 per hour
           Wyatt B. Johnson                                                      $375 per hour
           Matthew T. Christensen                                                $375 per hour
           J. Justin May                                                         $375 per hour
           Sheli Fulcher-Koontz                                                  $375 per hour
           Natasha N. Hazlett                                                    $325 per hour
           Lea Kear                                                              $275 per hour
           Chad R. Moody                                                         $235 per hour
           Branden Huckstep                                                      $215 per hour
           Melanie Anderson                                                      $150 per hour
           Caroline Cortens                                                      $150 per hour
           Candice Booher                                                        $130 per hour
           Lorena Scott                                                          $90 per hour
           Abigail Stephens                                                      $90 per hour
           Amber Kaiser                                                          $90 per hour
           Megan Richmond                                                        $90 per hour

             The rates quoted above are for the year 2021. Billing rates are subject to adjustment
   annually. Any adjustment in the hourly rate or additional personnel will be reflected in your monthly
   billing statements.

                                                        Costs

            Costs are subject to adjustment annually. Any adjustment will be reflected in the monthly
   billing statements presented to the client. The firm does not charge an overhead or administrative fee
   for services contracted on a client’s behalf.

                         Photocopying                     $0.20/page all copies over 500
                         Messenger Service                On a case by case matter
                         Westlaw/Lexis                    Prevailing rate
                         Long Distance Telephone          Prevailing rate
                         Overtime Staff Charges           $25.00/hour
                         Facsimile                        No Charge




   Contract of Employment – Peaslee Page 6 of 6
